 1   MICHAEL R. HALL
     Nevada Bar No. 5978
 2   mhall@lawhjc.com
     ASHLIE L. SURUR, ESQ.
 3   Nevada Bar No. 11290
     asurur@lawhjc.com
 4
          HALL, JAFFE & CLAYTON, LLP
 5                7425 Peak Drive
             Las Vegas, Nevada 89128
 6                 (702) 316-4111
                 Fax (702) 316-4114
 7

 8   Attorneys for Defendant/Cross
     Claimant Shelton Brothers, Inc.
 9
                              UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11
     DONALD NICHOLSON,                             Case No.: 2:16-cv-01335-RFB-VCF
12
                   PLAINTIFF,                      STIPULATION AND ORDER TO
13                                                 EXTEND TIME TO RESPOND TO
     VS.                                           PLAINITIFF’S MOTION FOR LEAVE
14                                                 TO EXCUSE TREATING PHYSICIANS
     DISPACK PROJECTS NV D/B/A DOLIUM,             FROM PREPARING EXPERT
15   A BELGIAN COMPANY; SHELTON                    REPORTS (Second Request)
     BROTHERS, INC., A MASSACHUSETTS
16   CORPORATION; ADVANTAGE
     TRANSPORTATION, INC., A UTAH
17   CORPORATION; ROE DISTRIBUTORS I-V;
     ROE MANUFACTURERS I-V; ROE
18   TRANSPORTERS I-V; DOES I THROUGH
     X; AND ROE CORPORATIONS I THROUGH
19   X, INCLUSIVE,
20                 DEFENDANTS.
21   SHELTON BROTHERS, INC., A
     MASSACHUSETTS CORPORATION,
22
             CROSS-CLAIMANT,
23
     V.
24
     DISPACK PROJECTS NV D/B/A DOLIUM,
25   A BELGIAN COMPANY; ADVANTAGE
     TRANSPORTATION, INC., A UTAH
26   CORPORATION,
27           CROSS-DEFENDANTS.
28

                                               1
 1   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO PLAINITIFF’S
     MOTION FOR LEAVE TO EXCUSE TREATING PHYSICIANS FROM PREPARING
 2                    EXPERT REPORTS (Second Request)

 3          Pursuant to Local Rules (“LR”) IA 6-1, the parties, by and through their respective

 4   attorneys, stipulate as follows:

 5          1.     On September 13, 2018 Donald Nicholson filed a Motion for Leave To Excuse

 6   Treating Physicians From Preparing Expert Reports. ECF No. 54.

 7          2.     The response to the Motion for Leave To Excuse Treating Physicians From

 8   Preparing Expert Reports [ECF. 54] was due September 27, 2018 until the parties requested and

 9   obtained an extension of the response deadline to October 5, 2018. ECF No. 57.

10          3.     Counsel for Shelton Brothers, Inc. was unexpectedly away from the office from

11   October 2 to October 4 for a personal matter and, therefore, requires a brief extension to fully

12   brief the response to the Motion for Leave To Excuse Treating Physicians From Preparing

13   Expert Reports [ECF No. 54]. This constitutes good cause for extending the current response

14   deadline.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    2
 1          4.    The parties stipulate to extend the response deadline from October 5, 2018 to

 2   October 9, 2018.

 3   Dated October 5, 2018.                          Dated October 5, 2018.

 4   HALL, JAFFE & CLAYTON, LLP                      GANZ & HAUF

 5   By: /s/Ashlie L. Surur                          By:    Cara Xidis
     Michael R. Hall, Esq.                           Cara Xidis, Esq.
 6   Nevada Bar No. 5978                             Nevada Bar No. 11743
     Ashlie L. Surur, Esq.                           8950 W. Tropicana Ave, Ste 1
 7   Nevada Bar No.11290                             Las Vegas, NV 89147
     7425 Peak Drive                                 Attorneys for the Plaintiff
 8   Las Vegas, Nevada 89128
     Attorneys for Defendant/Cross
 9   Claimant Shelton Brothers, Inc.
     Dated October 5, 2018.
10

11   By: /s/Kenneth E. Goates
     Kenneth E. Goates, Esq.
12   Nevada Bar No. 8087
     Mikesell Law Offices
13   7251 West Lake Mead, #250
     Las Vegas, NV 89128
14   Attorney for Advantage Transportation

15                                           ORDER

16   IT IS SO ORDERED.

17
     __________________________
18   RICHARD
     UNITED      F. BOULWARE,
              STATE               II
                      DISTRICT COURT JUDGE
     United States District Court
19   DATED: October 9, 2018.

20

21

22

23

24

25

26

27

28

                                                 3
